            Case 3:18-cv-00479-RS Document 71 Filed 02/03/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
 9
10   HARTFORD CASUALTY INSURANCE                   Case No. 3:18-cv-00479-RS
     COMPANY, an Indiana corporation, and          Hon. Richard Seeborg
11   SENTINEL INSURANCE COMPANY, LTD.,             Courtroom 3 – 17th Floor
     a Connecticut corporation;
12
                                                   ORDER GRANTING STIPULATION
13                             Plaintiffs,         TO DISMISS ACTION WITH
                                                   PREJUDICE
14                 vs.
15   RICHARD B. TEED, an individual;
16                           Defendant.
     ________________________________________
17
     RICHARD B. TEED, an individual;
18
                         Counterclaimant,
19
             v.
20
     HARTFORD CASUALTY INSURANCE
21   COMPANY, and SENTINEL INSURANCE
     COMPANY, LTD.;
22
                         Counter-Defendants.
23
24   ///
25   ///
26
27
28
     3832378v.1                                1
           [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS ACTION WITH PREJUDICE
          CCase 3:18-cv-00479-RS Document 71 Filed 02/03/21 Page 2 of 2




 1           Pursuant to the Stipulation to Dismiss Action with Prejudice (“Stipulation”) filed by

 2   Plaintiffs/Counter-Defendants Hartford Casualty Insurance Company and Sentinel Insurance

 3   Company, Ltd. (collectively “Hartford”) and Defendant/Counter-Claimant Richard B. Teed

 4   (“Teed”) (collectively the “Parties”), the Court hereby finds as follows:

 5                                                 RECITALS

 6           1.     On January 22, 2018, Hartford filed their Complaint for Declaratory Relief [Doc.

 7   1] regarding whether coverage was owed to Teed for defense and indemnity of various claims

 8   delineated therein and whether Teed owed reimbursement for amounts paid in such defense.

 9           2.     On August 22, 2018, Teed filed his Answer to Complaint for Declaratory Relief

10   and Counterclaims [Doc. 31], bringing claims for breach of contract, breach of covenant of good

11   faith and fair dealing, and declaratory relief regarding Hartford’s obligations under certain

12   insurance policies.

13           3.     Hartford and Teed have agreed to voluntarily dismiss the action with prejudice,

14   each side to bear their own fees and costs.

15                                                  ORDER

16           Based upon the above Recitals and the Stipulation, the Court hereby dismisses the action

17   with prejudice with each side to bear their own fees and costs in connection with this action.

18           IT IS SO ORDERED.

19
20
21                    3 2021
     DATED: February ___,                           __________________________________________
                                                    Hon. Richard Seeborg
22                                                  Chief United States District Judge

23
24
25
26
27
28
     3832378v.1                                      2
         [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS ACTION WITH PREJUDICE
